School Census — Kindergarten — Counted All children six years of age and older on April 1st of each year, including children enrolled in kindergarten, comprise the school population of a district for the purpose of making apportionments of state school land earnings.  The Attorney General has had under consideration your recent letter in which you state and inquire, in effect, as follows: Pupils who reach age five by November 1st of the current school year are permitted to enroll in kindergarten. May these kindergarten students be counted as legal enrollment of original entries and used as a part of the school population to be certified for making apportionments of state school land earnings? O.S.L. 1969, Ch. 159, p. 205, (70 O.S. 10-14 [70-10-14] (1968)), specifies the method for determining school population and provides as follows: "Each school district shall use its legal enrollment of original entries on April 1st of each year as the school population to be certified as provided by 700S.1961, Sections 10.5 and 10.6." Title 70 O.S. 10.5 [70-10.5] and 70 O.S. 10.6 [70-10.6] (1961), provide as follows: "10.5 — It shall be the duty of the supervisor of school census and attendance of each school district to report to the State Board of Education, district board of education and to the county superintendent of schools, not later than the first (1st) day of June of each year, on blanks furnished for that purpose, the names and ages of all children between the ages of six (6) and eighteen (18) years, comprising the school population of the district, as shown by the enumeration records of such supervisor.  "10.6 — Immediately upon receipt of the report from the various supervisors of school census and attendance regarding the enumeration of scholastics, it shall be the duty of the State Board of Education to file with the State Treasurer and Secretary of the School Land Department a report, duly certified, showing the number of scholastics in each school district and the report so filed shall be the basis for making the apportionments of state school land earnings during the following fiscal year." Since 70 O.S. 10.5 [70-10.5] (1961), supra, provides that the supervisor of school census and attendance of each school district shall report the names and ages of all children between the ages of six and eighteen years comprising the school population of the district without regard to grade, and O.S.L. 1969, Ch.159, supra, specifies that each school district shall use it as legal enrollment of original entries on April 1st of each year as the school population, it follows that all children six years of age and older on April 1st of each year regardless of the grade in which they are enrolled comprise the school population of the district for the purpose of making the apportionments of state school land earnings.  Title 70 O.S. 615 [70-615] (1961), which specifies the method for apportioning revenues from school land earnings also makes no reference to grade and provides in pertinent part as follows: "The apportionment to each county shall be made in proportion to the number of children over the age of six years and under the age of twenty-one years, resident therein, as shown by the last annual report of the county superintendent to the State Superintendent." It is, therefore, the opinion of the Attorney General that all children six years of age and older on April 1st of each year, including children enrolled in kindergarten, comprise the school population of a district for the purpose of making apportionments of state school land earnings.  (Gary F. Glasgow)